Citation Nr: 1102156	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD); and if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1974, including service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO granted the Veteran's 
petition to reopen his claim for service connection for PTSD and 
confirmed and continued the December 2005 denial of entitlement 
to service connection for PTSD.

The issue of entitlement to service connection for PTSD on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be notified if any 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for PTSD was denied by a December 2005 rating 
decision.  The Veteran did not perfect an appeal.  

2.  The evidence received since the December 2005 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 2005 rating decision is 
new and material and the Veteran's service connection claim for 
PTSD is reopened.  38 U.S.C.A.       § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's PTSD claim and 
remands it for further evidentiary development.  Thus, a 
discussion of VA's duties to notify and assist is not necessary.

A previously denied claim may be reopened by the submission of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).  Evidence is new if it has not been 
previously submitted to agency decision makers.  See id.  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See id.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See  id.  For purposes 
of determining whether VA has received new and material evidence 
sufficient to reopen a previously denied claim, the credibility 
of the evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

As the previous denial of service connection was premised on a 
finding that there was no evidence of record of a verified 
stressor during service, and no established nexus between a 
verified in-service stressor and the Veteran's current diagnosis 
of PTSD, for evidence to be new and material in this matter, 
(i.e., relating to an unestablished fact necessary to 
substantiate the claims, and raising a reasonable possibility of 
substantiating the claims), it would have to tend to show that 
the Veteran's diagnosed PTSD was incurred as the result of in-
service stressor.

The Veteran's claim of entitlement to service connection for PTSD 
was initially denied in a December 2005 rating decision on the 
grounds that there was no evidence of record of a verified 
psychiatric stressor during service, and that no nexus had been 
established between a verified in-service stressor and the 
Veteran's current diagnosis of PTSD.  In making this 
determination, the RO noted that there was no credible supporting 
evidence to verify the Veteran's stressor.  Additionally, the RO 
noted that the Veteran's service personnel records indicated that 
his military occupational specialty was an air cargo specialist, 
during his service in Vietnam.  The Veteran did not file his 
substantive appeal to this decision in a timely manner.  
Therefore, the December 2005 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R.  § 20.1103 (2010).

At the time of the December 2005 denial, the evidence of record 
consisted of the Veteran's service personnel and treatment 
records, VA examinations dated in April 2005 and August 2005, a 
statement from the Veteran received in August 2005, and treatment 
records dated from April 2005 to August 2005.

In November 2007, the Veteran petitioned to reopen his service 
connection claim.  His application to reopen was granted by a 
rating decision dated in November 2008; however, the previous 
denial of service connection for PTSD was confirmed and 
continued.  The Veteran was notified of this decision and timely 
perfected this appeal in August 2009.

Evidence obtained since the December 2005 rating decision 
includes two copies of a letter that provided more details about 
the Veteran's traumatic experiences in Vietnam and treatment 
records from the South Texas VA Health Care System from October 
2006 to July 2008, reporting the Veteran's follow-up visits for 
PTSD medication management.  Additionally, the record contains a 
PTSD assessment from the South Texas VA Health Care System 
performed by H.M., MSW, in December 2005, that does not appear to 
have been previously considered by the RO. 

Significantly, the newly submitted evidence shows that the 
Veteran has been continually receiving treatment for PTSD.  The 
records from the VA outpatient clinic dated in February 2009 
demonstrate continuing medication management for PTSD.  

The newly submitted evidence also shows that the Veteran's PTSD 
may be related to stressful events that occurred during service.  
Specifically, the letter submitted by the Veteran outlines 
additional events and psychological distress that he has 
allegedly suffered as a result of his service in Vietnam.  The 
Veteran explains that he was constantly fearful of enemy 
combatants entering his barracks at night to kill Americans 
soldiers.  This fear was exacerbated by an apparent prank where 
one of the Veteran's fellow airmen set off a tear gas grenade 
resulting in another airman waking the Veteran and telling him 
that he had to get out.  Further, the VA social worker who 
provided the assessment dated in December 2005 offers the opinion 
that the Veteran be given a severe PTSD rating.  The assessment 
additionally notes several conditions consistent with a PTSD 
diagnosis that might originate from the Veteran's service in 
Vietnam. 

The Veteran's claim was previously denied because there was no 
evidence of record showing a verified psychiatric stressor during 
service, and no demonstrated nexus between an in-service stressor 
and the Veteran's current diagnosis of PTSD.  The evidence 
submitted since the December 2005 rating decision provides 
additional information regarding stressful events that occurred 
during the Veteran's time in service, and indicates that the 
Veteran's PTSD may be related to stressful events that occurred 
during service.  This evidence is new in that it had not 
previously been submitted, and is not merely cumulative or 
redundant of previous evidence of record.  It is also material 
insofar as it relates to previously unestablished facts necessary 
to substantiate the Veteran's claim; specifically, evidence of a 
currently diagnosed disability and more specific information 
regarding his in-service stressors.  The additional evidence 
being both new and 


material, the claim for service connection for PTSD is reopened.  
See  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

To establish entitlement to service connection for PTSD a Veteran 
must provide 1) medical evidence diagnosing PTSD; 2) a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R.     
§ 3.304(f) (2010).

Furthermore, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3) (2010).  Moreover, the amendment provides that, 
"fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

The Veteran contends that he has PTSD as a result of traumatic 
and stressful events that occurred during his service in Vietnam.  
Specifically, he contends that his PTSD resulted from the 
following events: 1) while stationed in Da Nang, Vietnam, Veteran 
was unloading a C-130 when enemy combatants began firing upon 
them, and while running back to support ground, an airman next to 
the Veteran was hit in the face by enemy fire, tearing off the 
side of his face; 2) part of the Veteran's responsibilities while 
stationed in Vietnam was to load dead bodies into body bags and 
to tag them; 3) though the Veteran's unit was not supposed to be 
in combat, they were often the targets of enemy snipers; 3) the 
Veteran was told about enemy combatants trying to get on to base 
at night to kill American soldiers, and when another soldier set 
off a tear gas grenade in the barracks as a prank, the Veteran 
was awakened by a fellow soldier and was under the belief that 
they were being attacked by enemy combatants; and 4) the Veteran 
observed that a C-130 carrying POWs dressed in two-piece purple 
pajamas landed where he was stationed, and seeing the POWs made 
the Veteran feel angry and scared.  See Veteran's original claim 
April 2005; psychiatric UCC evaluation, April 2005; Veteran's 
statement of August 2005; Veteran's psychiatric examination by 
Dr. F. S., MD, August, 2005; and Veteran's statement of September 
2007.

The evidence of record indicates that the Veteran currently has 
PTSD.  Specifically, the Veteran has received VA psychiatric 
treatment since April 2005, when he first underwent a psychiatric 
evaluation.  He was given a diagnosis of PTSD in June 2005 by a 
VA doctor.  The Veteran has since received fairly consistent 
treatment for PTSD.  Additionally, a VA examiner diagnosed the 
Veteran with PTSD pursuant to the guidelines of the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) in August 2005. 

There is also some medical evidence of record showing that there 
is a relationship between the Veteran's current diagnosis of PTSD 
and his reported in-service stressors.  Specifically, the August 
2005 VA examiner provided the opinion that, the diagnosis meets 
the criteria for PTSD.  Criterion A was met where the Veteran 
"has been exposed to a traumatic event which involved actual 
death, threatened death, threat to the physical integrity of self 
and threat to the physical integrity of other."  See Veteran's 
psychiatric examination by Dr. F. S., MD, August, 2005.  

The evidence of record indicates that the Veteran may have feared 
for his life following enemy combatant artillery and rocket fire, 
as a result of bagging and tagging dead bodies, as a result of 
perceived enemy attacks upon his barracks, and as a result of 
seeing American POWs.  As such, the amended regulations set forth 
in 38 C.F.R. § 3.304(f)(3) should be considered by the RO on 
remand.

Finally, regardless of whether the Veteran's PTSD stressors can 
be verified, because the Veteran has reported witnessing 
stressful events during service and being fearful of hostile 
military or terrorist activity during service, and because there 
is some evidence of record indicating that the Veteran's PTSD 
symptomatology is related to exposure to enemy artillery fire 
during service, the Board finds that further development is 
necessary to determine whether he has a current psychiatric 
disorder that is related to service.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran receives 
regular VA treatment, and records of his VA care, dated since 
July 2009, have not been associated with the claims file.  Under 
the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has reported that he received psychiatric 
treatment at Villa Rosa in 1980 and 1981.  These records should 
be obtained on remand.  All records related to the Veteran's in-
service evaluation in the Mental Health Clinic on June 7, 1974 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and request a copy of all records, to 
include clinical records, associated with the 
Veteran's evaluation in the Mental Health 
Clinic on June 7, 1974.  If these records are 
not available, a negative reply is required.

2.  Obtain a complete copy of any recent VA 
treatment records regarding the Veteran's 
PTSD from the South Texas VA Healthcare 
System, dated since July 2009.  Any response 
received should be memorialized in the 
Veteran's claims file.

3.  Make arrangements to obtain a copy of the 
Veteran's complete treatment records from 
Villa Rosa, dated in 1980 and 1981.

4.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a complete copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner should indicate that this has been 
accomplished.  All necessary tests should be 
conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in the DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressors reported by the Veteran and 
established as having occurred during active 
service.  Additionally, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD based on a fear 
of hostile military or terrorist activity 
during service, and whether his symptoms are 
related to the claimed stressors.  In doing 
so, the examiner should acknowledge the lay 
evidence of record regarding the Veteran's 
fear of attack by enemy forces.

If the Veteran is diagnosed with any 
psychiatric disorders other than PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that any such 
psychiatric disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Review the claims file and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim 
for service connection for PTSD.  In doing 
so, consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


